                Case 1:20-cv-04761-LJL Document 16 Filed 08/19/20 Page 1 of 2
                                                                               1835 Market Street
                                                                               Suite 2900
                                                                               Philadelphia, PA 19103
                                                                               Phone: 215-985-9177
                                                                               Fax: 215-985-4169
                                                                               www.golombhonik.com
Kenneth J. Grunfeld
Partner
kgrunfeld@golombhonik.com




                                              August 18, 2020
                                             Application GRANTED. The Initial Pretrial Conference previously
                                             set for September 8, 2020 is ADJOURNED to December 14, 2020
        The Honorable Lewis J. Liman         at 2:00 p.m. It will proceed telephonically. The parties are directed
        United States District Judge         to call (888) 251-2909 and use access code 2123101.
        Southern District of New York
        500 Pearl Street                     8/19/2020
        New York, NY 10007

            Re: Elite Union Installations, LLC v. National Fire Insurance Company of Hartford,
                                            No. 20-cv-04761 (LJL)

        Dear Judge Liman:

               This firm represents Plaintiff Elite Union Installations, LLC in the above-
        captioned action.

               Pursuant to the Waiver of Service filed by Plaintiff on August 18, 2020 and
        Federal Rule of Civil Procedure 12(a), Defendant National Fire Insurance Company of
        Hartford’s deadline to answer, move, or otherwise respond to the Complaint is October
        13, 2020.1

                In light of this new deadline for Defendant’s response to the Complaint, we write,
        with the consent of Defendant, to request an adjournment of the Initial Pretrial
        Conference, which is currently scheduled for September 8, 2020, and of the deadline for
        the parties to submit a Case Management Plan and Scheduling Order, which is currently
        September 1, 2020. There have been no previous requests for adjournment or extensions
        of time in this action.




        1
              Under Rule 12(a), Defendant’s deadline to respond to the Complaint is 60 days after
              the request for a waiver of service was sent. The waiver of service was sent to
              Defendant on August 11, 2020. Sixty days from August 11, 2020 is October 10,
              2020, which is a Saturday, and October 12, 2020 is a federal holiday (Columbus
              Day).
      Case 1:20-cv-04761-LJL Document 16 Filed 08/19/20 Page 2 of 2

                                                             The Honorable Lewis J. Liman
                                                                          August 18, 2020
                                                                                    Page 2

        Pursuant to Section 4.A of the Court’s Individual Practices in Civil Cases, the
parties propose the following three alternative dates for the Initial Pretrial Conference:
December 14, 15, or 16.

                                         Respectfully submitted,

                                         /s/ Kenneth J. Grunfeld
                                         Kenneth J. Grunfeld, Esq.
                                         Richard M. Golomb, Esq.

                                         GOLOMB& HONIK, P.C.


Cc:    Counsel of Record (by ECF)
